 526.DECISIONS OF NATIONAL LABOR RELATIONS BOARDDon Kerr, Inc.'andInternational Union of United Brewery,Flour, Cereal,Soft Drink,and Distillery Workers of America,AFL-CIO,and its Local Union No. 102, Petitioner.Case No.13-RC-7260.November 2, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William D. Boetticher,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are affirmed.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The Petitioner requests a unit of driver-salesmen.The Em-ployer contends only a unit of all drivers and warehousemen is appro-priate.There is no history of collective bargaining.The Employer is a wholesale beer distributor employing nine em-ployees.The four employees sought by Petitioner are driver-salesmenwho sell and deliver beer to customers in and around Milwaukee,Wisconsin.These employees work specified hours and are paid aweekly salary plus commissions.Three employees are over-the-roadtruckdrivers who haul beer from St. Paul, Minnesota, to the Em-ployer's plant.They make three trips a week to St. Paul, each trip re-quiring 2 days, and they receive a weekly salary.The truckdriverswere formerly driver-salesmen and may be called upon to substitutefor driver-salesmen.When they perform driver-salesmen duties, theircompensation. is adjusted to, conform to the salary and commissionrate usually paid to driver-salesmen.Another employee does ware-house work, loading and unloading stock, general maintenance, run-ning special deliveries, and filling in on routes.One other employeeis all-purpose-working in the warehouse, doing maintenance work,and driving an over-the-road truck when needed.All drivers are required to take the ICC physical and must have theability to drive local and over-the-road trucks.On Saturdays, allemployees are required to remain at the plant until general main-tenance work is completed.All employees have the same supervisionand receive the same employee benefits.'The nameof the Employer appears as amended at the hearing.129 NLRB No. 61. "M"SYSTEM, INC., ETC.527Contrary to the Petitioner's request, it is our opinion that the in-terests of the driver-salesmen and the over-the-road drivers are notsufficiently diverse to warrant a finding that a unit limited to driver-salesmen is appropriate.'As to the Employer's warehousemen, thefacts herein indicate that they have a substantial community of inter-estswith both the driver-salesmen and the over-the-road drivers.'For this reason, and as they would otherwise be the only unrepre-sented employees of the Employer, we include the warehousemen inthe unit.Accordingly, we find that the following employees of theEmployer at its Harland, Wisconsin, plant constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All driver-salesmen, over-the-road drivers, and warehousemen, ex-cluding office clerical employees, guards, and supervisors within themeaning of the Act.As indicated above, the unit found appropriate is broader than thatsought by the Petitioner.As the Petitioner has a sufficient showingof interest in the appropriate unit, and it did not unequivocally dis-claim interest therein, we shall direct an election.However, shouldthe Petitioner desire not to participate in such election, the RegionalDirector is authorized to permit the withdrawal of the petition with-out prejudice upon timely request of the Petitioner.'[Text of Direction of Election omitted from publication.]MEMBERS JENKINS and KIMBALL took no part in the considerationof the above Decision and Direction of Election.2SeeThe Valley of Virginia Coopetatsve Milk Producers Association,127 NLRB 785.To the extent inconsistent herewith,Hol8um Bakers,Inc.,102NLRB1495, and casescited therein,are hereby overruled.8 SeeBrown Cigar Company,124 NLRB 1435.4 Brown Cigar Company, supra"M" System,Inc.,Mobile Home Division Mid-States CorporationandLodge 1243, International Association of Machinists, AFL-CIO.Case No. 16-CA-12241.November 2, 1960DECISION AND ORDEROn June 15, 1960, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, together with a supportingbrief.129 NLRB No. 64.